Citation Nr: 1639813	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death, pursuant to the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to April 1953.  He died in September 2005.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia. 
  
In December 2013 the appellant testified at a videoconference hearing before the undersigned.  The transcript is of record.

The appellant's claims were remanded by the Board in March 2014.


FINDINGS OF FACT

1.  The piercing of the Veteran's bowels during VA surgery on April 13, 2005 was not reasonably foreseeable and the Veteran's death in September 2005 resulted from complications of the April 13, 2005 VA surgery. 
 
2.  The grant of dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151  renders moot the appellant's claim of entitlement to DIC on the basis of service connection for the cause of the veteran's death under the provisions of 38 U.S.C.A. § 1310 .


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The appellant's claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1310 is dismissed as moot.  38 U.S.C.A. §§ 511(a), 1310, 7104 (West 2014); 38 C.F.R. §§ 3.312, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The widow of the Veteran maintains that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in performance of a medical procedure at a VA facility on April 13, 2005.  The appellant reports that although the Veteran had Parkinson's disease for a long time, he was still quite mobile and had a good quality of life before he underwent a simple VA outpatient surgery on April 13, 2005.  She asserts that during the VA surgery the physician negligently pierced the Veteran's bowels in four places.  She maintains that the pierced bowels resulted in serious complications and that the Veteran had to return to the hospital and that he required inpatient care from that point onward, and that this led to his death in September 2005.

The record reveals that following the piercing of his bowels the Veteran was in the VA hospital ICU for approximately a month.  Then he remained at the VA hospital in a non-ICU bed until June 9, 2005, at which time he was transferred to Portsbridge Hospice.  The Veteran remained an inpatient at Portsbridge Hospice until he died there in September 2005.  The Veteran's death certificate states that the Veteran died of respiratory failure due to aspiration pneumonia due to advanced Parkinson's disease.   Other significant conditions were noted to be failure to thrive and neurogenic bladder.

In a December 2013 letter, a private urologist stated that he had reviewed records regarding the percutaneous suprapubic tube placement at a VA facility on April 13, 2005.  He noted that the procedure appeared to have been done by a medical student under the direction of a physician.  He further stated that afterwards the Veteran had to be readmitted for repair of four holes in the small bowel.  He stated that the injury was a direct result of the suprapubic tube placement.  The private urologist noted that the standard procedure during tube placement is to fill the bladder until it is palpable above the pubis or to document the bladder's position with ultrasound prior to the procedure.  He stated that there was no indication that either of those was done based on the procedure note provided.  He stated that there was no mention of being able to palpate the bladder above the pubis or aspirating of the bladder by small needle aspiration prior to placement of the suprapubic tube.  

A VA urologist reviewed the Veteran's records in August 2014.  He opined that the bowel piercings during the April 13, 2005 VA surgical placement of a suprapubic tube was a very unusual circumstance and rare complication.  He further opined that the bowel piercings did not contribute substantially or materially to the cause of the Veteran's death.  

In May 2015 the Board obtained a Veterans' Health Administration (VHA) medical opinion from a VA neurologist.  The VA physician provided an extensive review of the Veteran's medical history.  He stated that based on the clinical data available that the Veteran's death was not due to complications from Parkinson's disease.  According to the testimony from the Veteran's wife and daughter, the Veteran was ambulatory and enjoyed a good quality of life.  Upon the development of complications from the cystotomy and the placement of the suprapubic tube, his functional status declined considerably and he never recovered to the point that he could be discharged from the hospital or hospice.  The neurology consultants did not feel that the Parkinson's disease was the primary cause for his debilitated state.  The neurology consultants did not feel that the Veteran had end-stage Parkinson's disease.  The VHA neurologist disagreed with the urology medical opinion that stated that the Veteran's death was caused by complications of Parkinsonism.  He noted that although Parkinson's disease is a progressive condition, there is no evidence in the clinical record that the Veteran's condition was progressing in a particularly rapid manner prior to his cystostomy.  The VHA neurologist stated that persons with Parkinson's disease can have complications from medical procedures, but in his opinion the primary cause of the Veteran's debilitated state was the iatrogenic enterostomies (piercings) that occurred during the placement of the suprapubic tube.  The VHA physician opined that it is at least as likely as not that the Veteran's death was due to complications from the cystoscopy-guided cystostomy and suprapubic tube placement.  

Given the VHA physician's rational, which is supported by the record, the Board finds that his opinion, indicating that the Veteran's death was due to complications form the April 13, 2005 surgery, is more probative than the VA neurologist's negative opinion on this matter.  
 
38 U.S.C.A. § 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected. 

The amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

As noted above, the VHA neurologist opined that the Veteran's death was caused by complications stemming from the bowel piercings during the April 13, 2005 VA surgery.  Furthermore, the August 2014 VA urologist opined that the bowel piercings during the VA surgery was a very unusual circumstance and rare complication, indicating that the piercings were an event that was not reasonably foreseeable.  Thus the Board finds that the requirements of 38 U.S.C.A. § 1151 have been met and that entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is warranted.     

With the Board's grant of DIC under the provisions of 38 U.S.C.A. § 1151, the appellant's alternative claim of entitlement to DIC under 38 U.S.C.A. § 1310 (based on service connected death) is rendered moot.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. §§ 1310 is dismissed as no benefit remains to be awarded and no controversy remains.



							(CONTINUED ON NEXT PAGE)


 
ORDER

Compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is granted. 

The appeal for service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 is dismissed as moot.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


